ORDER

Pursuant to SCR 3.166, the Kentucky Bar Association requests that this Court enter an order confirming the automatic temporary suspension of Respondent, Joel *926Robinson Embry III, from the practice of law due to his recent felony convictions. For the following reasons, the KBA’s request will be granted.
Respondent, whose last known bar roster address is 210 Fairview Drive, Hop-kinsville, Kentucky, 42240, was admitted to the practice of law in Kentucky on October 1, 1978. He was suspended from practice on April 21, 2000, for failure to pay dues. On September 20, 2000, Respondent entered Alford pleas to second degree manslaughter and first degree possession of a controlled substance, and to the misdemeanor charges of possession of drug paraphernalia and possession of marijuana.
SCR 3.166(1) provides that any member of the KBA convicted of a felony shall be automatically suspended from the practice of law in this Commonwealth, and that the suspension shall take effect automatically on the day following the finding of guilt or upon the entry of judgment, whichever occurs first, and shall remain in effect until dissolved or superseded by order of this Court.
Upon the foregoing facts, it is ordered that:
1. The automatic suspension of Respondent, Joel Robinson Embry III, from the practice of law in Kentucky is hereby confirmed. Said suspension shall be effective from July 29, 2000 until the suspension is dissolved or superseded by subsequent order of this Court.
2. Pursuant to SCR 3.166(4), Respondent, Joel Robinson Embry III, is required to notify all clients in writing of his inability to continue to represent them and to furnish copies of such letters to the Director of the KBA. In the event Respondent has failed to comply with the foregoing requirement, such letters shall be sent forthwith.
3. Pursuant to SCR 3.166(5), Respondent, Joel Robinson Embry III, is hereby ordered immediately to cancel and cease any advertising activity in which he is engaged.
All concur.
ENTERED: November 22, 2000.
/s/ Joseph E. Lambert CHIEF JUSTICE